Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-25, 41-47, 57-61, 66-69 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and comparison with prior art of record (closest reference – Aksu – US 2016/0381600), Applicant’s REMARKS filed on 05/24/21 is agreed to.  Thus, claims 21-25, 41-47, 57-61, 66-69, as claimed as a whole, are allowed over prior of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAC V HA/           Primary Examiner, Art Unit 2633